La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
Este caso nos permite abordar una controversia nove-dosa relacionada al régimen de propiedad horizontal. En particular, nos corresponde determinar qué cantidad de vo-tos requiere la Ley Núm. 103-2003, conocida como Ley de Condominios, 31 LPRA see. 1291 et seq., para aprobar obras de mejora cuando se impone una derrama para costearlas.
En virtud de los principios aplicables a nuestro régimen de propiedad horizontal y del historial legislativo de la Ley de Condominios, resolvemos que el Consejo de Titulares sólo puede aprobar obras de mejora que impliquen la im-*200posición de una derrama mediante el acuerdo unánime de los titulares.
i — i
El Condominio Marymar Condado (Condominio) tiene veintitrés titulares y está sometido al régimen de propiedad horizontal. El 25 de noviembre de 2014, la Junta de Direc-tores del Condominio (Junta) circuló entre los titulares una convocatoria para celebrar una asamblea ordinaria que se llevaría a cabo el 16 de diciembre de 2014. La convocatoria detallaba que la agenda a discutirse incluiría lo siguiente:
8. Discusión y aprobación de las siguientes derramas:
a. Derrama #l-para llevar a cabo los siguientes siete pro-yectos:
1. Reparación de rampa en área de carga, junta fría, y empozamiento en niveles de estacionamiento — $2,200
2. Tiestos (2) para redondel frente a entrada — $803
3. Cambio de piso al Gimnasio — $4,782
4. Mejoras de Jardinería/Landscaping — $8,695
5. Mejoras al sistema de cámaras de seguridad — $7,081
6. Cambio a iluminación LED en áreas comunes— $11,161
7. Control de acceso key/fob (puertas y elevadores)— $12,431
b. Derrama #2-Mejoras al Salón de Actividades $19,800. Apéndice de la Petición de certiorari, págs. 81-82.(1)
El 8 de diciembre de 2014, la Sra. Marimar Pérez Riera, quien es titular del apartamiento del último piso, le envió un correo electrónico al asesor legal y al presidente de la Junta, así como al administrador de Momentum Management Inc. (Momentum), agente administrador del Condominio.(2) Les expresó, entre otros asuntos, que tenían *201que obtener el consentimiento unánime de los titulares si se proponían aprobar una derrama para obras de mejora.
Así las cosas, la asamblea se efectuó en la fecha pautada y contó con la asistencia de once titulares, quienes aproba-ron unánimemente todos los asuntos en agenda, incluso las derramas.(3) Cabe destacar que durante la asamblea se acordó también que el pago de las derramas formaría parte de la cuota de mantenimiento. En consecuencia, éste vence-ría el primer día de cada mes y su incumplimiento daría pie a la suspensión de los servicios de agua y electricidad.(4) El 17 de diciembre de 2014 se entregó copia del acta de la asamblea a los titulares y, poco después, la Junta comenzó a cobrar las derramas en las facturas de mantenimiento.
Oportunamente, la señora Pérez Riera presentó una querella contra el Consejo de Titulares, su Junta y Momentum (en conjunto, parte demandada) ante el Departamento de Asuntos del Consumidor (DACo). En lo pertinente, alegó que, conforme con el Artículo 38(d)(3) de la Ley de Condo-minios, 31 LPRA sec. 1293b(d)(3), se requería el voto de todos los titulares del Condominio para aprobar las derra-mas dirigidas a costear las mejoras en cuestión(5) Solicitó, pues, que el foro administrativo le ordenara a la parte de-mandada que se abstuviera de cobrarlas.
El DACo emitió una Resolución sumaria mediante la cual desestimó la querella presentada. Concluyó que cuando “se necesite aprobar una derrama para el financia-miento de cualquier tipo de obra, sea ésta extraordinaria, *202urgente o de mejora, sólo se necesitará [el] consentimiento mayoritario de [los presentes en una asamblea debida-mente citada] ”.(6) Según el DACo, el requisito de aproba-ción de dos terceras partes de la totalidad de los titulares al que se refiere el Artículo 38(d)(3), supra, aplica única-mente a aquellos casos en que se pretenda retirar dinero del fondo de reserva. Expresó que la Ley de Condominios detalla aquellos acuerdos que requieren la aprobación uná-nime o de dos terceras partes de los titulares y que los acuerdos no especificados pueden aprobarse por la mayoría de los presentes en la reunión particular que se celebre.(7)
La señora Pérez Riera presentó un recurso de revisión judicial ante el Tribunal de Apelaciones, foro que confirmó al DACo. Concluyó, en síntesis, que en este caso no se re-quería el aval de dos terceras partes de los titulares. Esto pues, a su juicio, dicho requisito aplica únicamente cuando se utiliza dinero del fondo de reserva para costear las me-joras, mas no así cuando se impone una derrama. Según el foro apelativo intermedio, dado que no se afectó el fondo de reserva, “bastó el consentimiento mayoritario de la [a]samblea [o]rdinaria debidamente citada y celebrada para discutir el financiamiento de la[s] mejora[s]”.(8)
Inconforme, la señora Pérez Riera presentó un recurso de certiorari ante este Tribunal. Sostuvo que, conforme con el Artículo 38(d)(3) de la Ley de Condominios, supra, para aprobar obras de mejora se requiere el voto de dos terceras partes de los titulares cuando existen fondos suficientes para costearlas sin necesidad de imponer una derrama. En cambio, cuando se incurre en una derrama para costear las mejoras, se requiere unanimidad.
*203Según la señora Pérez Riera, un análisis del historial le-gislativo de la Ley de Condominios y, específicamente, del Artículo 38, supra, apoya su contención. A tales fines, ex-puso que antes de la aprobación de la Ley de Condominios, se requería la unanimidad de votos para aprobar toda mejora. Esto, precisamente, para evitar que, en aras de cos-tear este tipo de obras —que, por su naturaleza, no son ne-cesarias — , una mayoría impusiera gastos adicionales a un titular. Así, la señora Pérez Riera señaló que el propósito del legislador al aprobar la Ley de Condominios fue "reducir el requisito estricto de la unanimidad, cuando hubiesen fondos suficientes para costearlas. Correlativamente[,] se mant[uvo] el requisito de unanimidad, cuando no hubiesen fondos suficientes para costear las obras de mejor [a] y[,] por consiguiente[,] se [requiriera] imponer una derrama”.(9)
La parte demandada presentó su alegato y adujo, en sín-tesis, que el Condominio contaba con fondos suficientes para costear las obras en cuestión. Asimismo, planteó que existe controversia sobre si las obras aprobadas con la derrama son gastos necesarios o mejoras(10) También expresó que la oposición de la señora Pérez Riera era caprichosa por lo que, en virtud de las disposiciones del Artículo 42(b) de la Ley de Condominios, 31 LPRA sec. 1293f, no debía surtir efecto alguno.
Este Tribunal celebró una vista oral a la cual compare-cieron las partes y discutieron sus respectivas posturas en cuanto a la controversia que nos ocupa. Con el beneficio de sus comparecencias, procedemos a resolver.
*204p — H I — i
A. La Ley de Propiedad Horizontal, Ley Núm. 104 de 25 de junio de 1958, según enmendada, 31 LPRAsec. 1291 et seq., se aprobó con el propósito de establecer un régimen jurídico que facilitara la vida en convivencia y propiciara la disponibilidad de viviendas en un área restringida de terreno. Exposición de Motivos de la Ley de Condominios, 2003 (Parte 1) Leyes de Puerto Rico 355. Véanse, además: Batista, Nobbe v. Jta. Directores, 185 DPR 206, 218 (2012); Consejo Titulares v. Gómez Estremera et al., 184 DPR 407, 417 (2012); Rivera Rodríguez v. Junta Dir. I y II, 173 DPR 475, 480 (2008). Cabe destacar que la Ley de Propiedad Horizontal ha sido enmendada en múltiples ocasiones. El proyecto de enmiendas más sustancial y significativo de ésta fue introducido mediante la Ley de Condominios en el 2003.
Entre las características fundamentales del es-quema urbanístico que nos ocupa se encuentra “el disfrute del apartamiento como núcleo del régimen y de ahí la pre-servación del requisito de consentimiento unánime para toda obra o acción que afecte directamente su disfrute [...] ”. Exposición de Motivos de la Ley de Condominios, supra, pág. 356.
Una de las figuras principales del régimen de pro-piedad horizontal es el Consejo de Titulares, organismo que tiene personalidad jurídica propia, está integrado por todos los titulares y “constituye la autoridad suprema so-bre la administración del inmueble [...] ”. 31 LPRA see. 1293b. Véanse, además: Exposición de Motivos de la Ley de Condominios, supra; Consejo Titulares v. Ramos Vázquez, 186 DPR 311, 326 (2012). Éste, en conjunto con la Junta y el agente administrador, tiene como deber principal orientar sus acciones “salvaguardando el principio de que el propósito del régimen de propiedad horizontal es *205propiciar el disfrute de la propiedad privada sobre el apar-tamiento y que la administración de las áreas y haberes comunes del edificio se realiza para lograr el pleno disfrute de este derecho”. Exposición de Motivos de la Ley de Con-dominios, supra, pág. 359. El Artículo 38 de la Ley de Con-dominios regula los deberes y las facultades del Consejo de Titulares y, entre otros asuntos, dispone que corresponde a dicho organismo aprobar la ejecución de obras extraordina-rias y mejoras, y recabar fondos para su realización con-forme a los criterios elaborados más adelante en la ley. 31 LPRA sec. 1293b.
Vale señalar que, con el citado Artículo 38, la Ley de Condominios introdujo una definición y diferenciación más rigurosa y clara entre aquellas obras que se consideran extraordinarias, urgentes y de mejora, y estableció requi-sitos distintos para cada una. Véase Exposición de Motivos de la Ley de Condominios, supra.
Así, según la Ley de Condominios, las obras ex-traordinarias son aquellas de mantenimiento no previstas en el presupuesto anual que requieran el diez por ciento o más de dicho presupuesto o la imposición de una derrama para su ejecución. Artículo 38(d)(1) de la Ley de Condomi-nios, 31 LPRA sec. 1293b(d)(l). Asimismo, son obras urgen-tes aquellas “cuya ejecución no pueda posponerse por razo-nes apremiantes de seguridad o porque sea necesaria para la restitución de los servicios esenciales [...] ”. (Énfasis suplido). 31 LPRA sec. 1293b(d)(2). Debido a su carácter imperioso, tanto las obras extraordinarias como las urgen-tes pueden ser aprobadas por la mayoría de los titulares presentes en una asamblea extraordinaria convocada para atender el asunto específico. íd.
Por otra parte, según el Artículo 38(d)(3), las obras de mejora son aquellas obras permanentes “que no sea[n] de mantenimiento, dirigida[s] a aumentar el valor o la productividad de la propiedad en cuestión o a proveer mejores servicios para el disfrute de los apartamientos o *206las áreas comunales”. (Énfasis suplido). 31 LPRA see. 1293b(d)(3). Nótese que estas últimas se distinguen de las primeras dos en que no son obras de mantenimiento ni mucho menos necesarias para el sostenimiento del condominio. En cambio, las obras de mejora van dirigidas al “lujo u ornato o [a la] mera conveniencia [...] ”. A. Ventu-ra-Traveset y González, Derecho de propiedad horizontal, 4ta ed., Barcelona, Ed. Bosch, 1980, pág. 275,(11)
En aras de analizar la controversia de autos, pa-semos a reseñar el desarrollo legislativo de la aprobación de mejoras —tipo de obras que nos ocupa— en nuestra Ley de Propiedad Horizontal. Esto, pues sabemos que es norma de hermenéutica que, “ [a]l interpretar una disposición es-pecífica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que original-mente se quiso obtener’ ”. (Énfasis suprimido). Morell et al. v. Ojeda et al., 151 DPR 864, 877 (2000).
B. Originalmente, conforme a la Ley de Propiedad Horizontal, se requería el voto unánime de los titulares para aprobar obras de mejora.(12) Lo anterior se desprendía de su Artículo 16, que expresaba lo siguiente:
*207Las obras necesarias para la conservación del inmueble y para el uso eficaz de los elementos comunes serán acordadas por la mayoría de los titulares.
Para toda obra que afecte los elementos comunes del inmue-ble [se] requerirá el consentimiento unánime de todos los titulares. (Enfasis suplido). Véase Artículo 16 de la Ley Núm. 104 de 25 de junio de 1958 (31 LPRAsec. 1291n) (ed. 1993).(13)
El requisito estricto y absoluto de unanimidad para todo tipo de obras que no fueran necesarias, incluso las de me-jora, fue objeto de críticas por parte de varios sectores del País.(14) Ello, principalmente, porque permitía que “un solo titular [pudiera] caprichosamente frustrar el mejora-miento de la vida en comunidad en un gran número de inmuebles sometidos al régimen de la [p]ropiedad [h]orizontal en Puerto Rico, en contra de la voluntad de la inmensa mayoría de los restantes titulares”. A. Ferrer, Ne-cesidad de reformar la Ley de Propiedad Horizontal de Puerto Rico, en: Ponencias y comunicaciones presentadas al III Congreso Internacional de Derecho Registral, San Juan, Instituto de Derecho Registral y Notarial de Puerto Rico, 1978, T. I, pág. 532 esc. 20. Años más tarde, conoce-dores de la materia señalaban que era necesario hacer un justo balance entre tales intereses de la comunidad de me-*208jorar el inmueble y el interés fundamental en el contexto de la horizontalidad de proteger la propiedad individual y evitar la imposición de gastos innecesarios a los titulares.(15)
Así las cosas, posteriormente, mediante la Ley Núm. 153 de 11 de agosto de 1995 (Ley Núm. 153) la Asamblea Legislativa enmendó sustancialmente la Ley de Propiedad Horizontal. Entre los asuntos alterados mediante dicha le-gislación se encontraba el citado Artículo 16. La Exposición de Motivos de la Ley Núm. 153 explicó que “la forma en que están redactados los [a]rtículos [enmendados], los cua-les exigen unanimidad de los titulares, ha creado una pa-rálisis que impide [...] un mejoramiento sustancial y desa-rrollo de los condominios existentes [...] ”,1995 (Parte 1) Leyes de Puerto Rico 814.
Con tales propósitos, en lo pertinente, esta ley eliminó el requisito de consentimiento unánime “para toda obra que afecte los elementos comunes del inmueble” y, en su lugar, añadió una disposición particular sobre la aproba-ción de obras de mejora en elementos comunes. Así, dis-puso expresamente que “fijas obras de mejora que afecten los elementos comunes del inmueble serán acordadas por el setenta y cinco (75) por ciento de los titulares que a su vez representen el setenta y cinco (75) por ciento de parti-cipación en los elementos comunes”. Artículo 16 de la Ley Núm. 153, Leyes de Puerto Rico, supra, pág. 817.
No obstante, un año después se aprobó la Ley Núm. 43 de 21 de mayo de 1996 (Ley Núm. 43) “con el firme propó-sito de devolver al status anterior la Ley de Propiedad Horizontal, debido a la abrumadora solicitud de las diferentes partes afectadas e interesadas en dicha ley”. Exposición de Motivos de la Ley Núm. 43 (1996 (Parte 1) Leyes de Puerto Rico 118). Esta ley derogó en su totalidad la Ley Núm. 153, *209restableciendo así el requisito de la unanimidad para obras que “afectfaran]” los elementos commies. Véase Rivera Rodríguez v. Junta Dir. I y II, supra, pág. 484 esc. 6.
En el 2003 se enmendó nuevamente la Ley de Propiedad Horizontal mediante la aprobación de la Ley de Condominios. Esta ley introdujo el lenguaje vigente actual-mente, que dispone lo siguiente:
En los condominios donde ubique por lo menos un aparta-miento dedicado a vivienda, las obras de mejora sólo podrán realizarse mediante la aprobación de la mayoría cualificada de dos terceras (2/3) partes de los titulares que a su vez reúnan las dos terceras (2/3) partes de las participaciones en las áreas comunes, si existen fondos suficientes para costearlas sin nece-sidad de imponer una derrama. (Énfasis suplido). 31 LPRA sec. 1293b(d)(3).
Esto significa que para aprobar obras de mejora en aquellos condominios que alberguen, al menos, un aparta-miento residencial, de ordinario es indispensable la concu-rrencia de dos requisitos, a saber: (1) el voto de una mayo-ría cualificada; esto es, de dos terceras partes de todos los titulares, y (2) que existan fondos suficientes para costear-las sin necesidad de imponer una derrama. 31 LPRA see. 1293b(d)(3).
Según describe la Exposición de Motivos de la Ley de Condominios, supra, pág. 357, con esta enmienda “se reduljo] el número necesario de voto[s] a dos terceras par-tes, para aprobar obras de mejora, siempre que existan fondos para realizarlas [...] ”. El Informe Conjunto de las Comisiones de Vivienda, de Banca y Asuntos del Consumi-dor y de lo Jurídico del Senado sobre el P. del S. 1425 de 12 de noviembre de 2002, 14ta Asamblea Legislativa, 4ta Se-sión Ordinaria —que eventualmente se convirtió en la Ley de Condominios— arroja luz sobre la controversia de autos. En específico, respecto a la justificación de la en-mienda que nos ocupa, explica que
[l]a liberalización del requisito de unanimidad para la realiza-*210ción de mejoras [...] ha sido un reclamo constante en el régimen. [.,.] [L]a actual Ley no contempla que su realización pueda efectuarse con menos de la unanimidad. Por otro lado, permitir la imposición de inversiones con la mera aprobación del gasto por una mayoría c[u]alificada puede acarrear gran-des injusticias para aquellos titulares cuyos ingresos no les permitan afrontar el gasto cuantioso que una derrama de este tipo pueda representar. Por ello se propone que la inversión en un gasto de mejora sólo pueda imponerse mediante el voto de 2/3 partes de los titulares, si existen fondos suficientes en la reserva de forma que se haga innecesaria la imposición de una derrama. Correlativamente se dispone que deberá establecerse un fondo de reserva para estos fines. (Énfasis suplido). íd.(16)
Evaluado lo anterior, procedamos a resolver la contro-versia a la luz del derecho expuesto.
i — i H-i i — i
En este caso, el Consejo de Titulares aprobó dos derra-mas dirigidas a costear varias obras mediante el voto de once titulares de los veintitrés que componen el Condominio. La peticionaria, en desacuerdo con ese proce-der, presentó oportunamente ante el DACo una querella para impugnar las actuaciones en controversia. No obs-tante, los foros inferiores determinaron que el escenario que nos ocupa únicamente requería el voto de la mayoría de los titulares que asistieron a la asamblea. Esto pues, según con-cluyeron, el requisito de mayoría cualificada al que se re-fiere el Artículo 38(d)(3) aplica solamente en aquellos casos donde sea necesario retirar dinero del fondo de reserva. Por *211los fundamentos que exponemos a continuación, resolvemos que los foros inferiores erraron al resolver así.
Como vimos, la Ley de Propiedad Horizontal original-mente requería el voto unánime de los titulares para apro-bar obras de mejora. Este criterio fue objeto de enmienda en varias ocasiones hasta que, con la aprobación de la Ley de Condominios, se flexibilizó el requisito de unanimidad para ciertas circunstancias. Así, la Asamblea Legislativa “redufjo] el número necesario de votofs] a dos terceras par-tes, para aprobar obras de mejoras [...] ”. Exposición de Mo-tivos de la Ley de Condominios, supra, pág. 357. Esta fle-xibilización pretendió adelantar el interés legítimo que pueda tener una mayoría de los titulares en hacer mejoras y aumentar el valor del condominio. No obstante, el legis-lador limitó el poder de esa mayoría y puntualizó que ello aplicaría únicamente “cuando existieran] fondos suficien-tes para costearlas [...] ”. 31 LPRA sec. 1293b(d)(3).(17)
En atención a lo anterior, el Artículo 38(d)(3) de la Ley de Condominios, supra, si bien no lo dispone de forma expresa en su texto, claramente mantuvo el requisito de unanimidad para la aprobación de obras de mejora cuando no existen fondos suficientes para costearlas o cuando, se-gún ocurre en el caso de autos, aun habiendo fondos sufi-cientes se determina costearlas mediante la imposición de una derrama. (18) Esta inteipretación es cónsona con el his-torial legislativo que hemos discutido y que demuestra in-dubitadamente que el legislador pretendió hacer un balance entre, por un lado, el interés de fomentar la realización de mejoras dirigidas a aumentar el valor y la productividad del condominio y, por otro, la protección de los titulares frente a gastos a los que no consintieron. Véase Informe Conjunto de *212las Comisiones de Vivienda, de Banca y Asuntos del Consu-midor y de lo Jurídico sobre el P. del S. 1425, supra.
Contrario a lo resuelto por el DACo y por el Tribunal de Apelaciones, la aprobación de obras de mejora que requie-ran derramas no puede exigir meramente el voto de “la mayoría de los presentes en [una] asamblea”.(19) Tal crite-rio es menos estricto que el dispuesto en el Artículo 38(d) para aquellos casos en los que existen fondos suficientes para costear las obras y que, por lo tanto, no implican un trastoque del patrimonio de los titulares. Téngase presente que la imposición de una derrama puede representar una carga onerosa para los titulares. Incluso, el incumpli-miento de su pago podría acarrear la suspensión de los servicios de agua y luz o forzar la venta del apartamiento. Lo anterior sería irrazonable teniendo en cuenta que, se-gún discutimos, los fines y la naturaleza de las obras de mejora son muy distintos a los de las obras extraordinarias y las urgentes.
Nótese también que, conforme al Artículo 38-C(a) de la Ley de Condominios, 31 LPRA sec. 1293b-3(a), para consti-tuir quorum en una asamblea es suficiente con que a una primera convocatoria asistan una tercera parte de los titu-lares y, si se trata de la segunda convocatoria, basta con los que asistan, sin importar si es un ínfimo número de titulares. Así, según advierte la señora Pérez Riera, avalar el criterio de los foros inferiores y aplicar el requisito de “mayoría de los presentes” a la controversia de autos permi-tiría que un número reducido de titulares tenga el poder de aprobar una derrama, vinculante para todos los demás, des-tinada a costear obras de mejora. Ello laceraría injustifica-damente el derecho de los titulares a disfrutar de su propie-dad privativa, principio fundamental de la Ley de Condominios. Véase Artículo 1-A de la Ley de Propiedad Horizontal, según enmendado, 31 LPRA see. 1291 n.
*213En fin, la norma que pautamos protege a los titulares de condominios sometidos al régimen de propiedad horizontal al evitar que, sin su consentimiento, se les impongan gas-tos adicionales dirigidos a costear obras que, por su propia naturaleza, no son necesarias. Se trata, pues, de una lec-tura integral de la Ley de Condominios que toma en consi-deración el fin cardinal de la horizontalidad: hacer viable el disfrute de la propiedad individual.
Nuestra conclusión en nada impide la aprobación de obras de mejora. Más bien, de acuerdo con lo pautado y conforme con el texto de la ley, si el condominio no cuenta con los fondos suficientes, el Consejo de Titulares deberá hacer los ajustes presupuestarios necesarios para costear este tipo de obras sin imponer a los titulares una carga económica adicional, abrupta y no consentida.
En este caso, si se tratara de obras de mejora —asunto sobre el cual no se ha desfilado prueba — se requería el consentimiento unánime de los titulares, en tanto se apro-baron derramas para costearlas.(20)
IV
Por los fundamentos que anteceden, se revoca el dicta-men recurrido y se devuelve el caso al DACo para que determine prontamente si las obras aprobadas constituyen mejoras o gastos necesarios. Conforme con lo aquí re-suelto, el DACo deberá ordenar la devolución de las can-tidades pagadas, si alguna, por la señora Pérez Riera en concepto de derramas por las obras que determine que son mejoras. Esto, restando las cantidades relacionadas a la “[Reparación de rampas en área de carga, junta fría y empozamiento en niveles de estacionamiento”, la cual, se-gún estipuló la señora Pérez Riera, es una obra de man-*214tenimiento necesaria. Apéndice de la Petición de certio-rari, pág. 74.

Se dictará sentencia de conformidad.


 La Sra. Marimar Pérez Riera, titular del Condominio Marymar Condado (Condominio) y peticionaria en el recurso de autos, reconoce que el inciso (a)(1) sobre “[Reparación de rampa en área de carga, junta fría, y empozamiento en niveles de estacionamiento” es un gasto necesario, no una mejora. Apéndice de la Petición de certiorari, pág. 81.


 También se comunicó por teléfono con el asesor legal de la Junta de Directo-res del Condominio (Junta).


 La señora Pérez Riera no asistió a la asamblea.


 Véase Acta de la Asamblea Ordinaria del 16 de diciembre de 2014, Apéndice de la Petición de certiorari, pág. 118.


 Conviene tener presente que el Artículo 38(d)(3) de la Ley de Condominios, 31 LPRA sec. 1293b(d)(3) —medular para la controversia de autos— dispone lo si-guiente:
“(3) Obras de mejoras.— En los condominios donde ubique por lo menos un apartamiento dedicado a vivienda, las obras de mejora sólo podrán realizarse me-diante la aprobación de la mayoría cualificada de dos terceras (2/3) partes de los titulares que a su vez reúnan las dos terceras (2/3) partes de las participaciones en las áreas comunes, si existen fondos suficientes para costearlas sin necesidad de im-poner una derrama”. (Énfasis suplido).


 Véase la Resolución, del Departamento de Asuntos del Consumidor (DACo), Apéndice de la Petición de certiorari, pág. 78.


 La señora Pérez Riera presentó una solicitud de reconsideración que, trans-curridos quince días sin ser atendida por el DACo, fue denegada de plano.


 Véase Sentencia del Tribunal de Apelaciones, Apéndice de la Petición de certiorari, pág. 11,


 Véase Alegato de la parte peticionaria, pág. 11.


 Se tienen por no puestos los planteamientos de la parte demandada relacio-nados a que en una asamblea extraordinaria, celebrada luego de que expidiéramos el certiorari, el Consejo de Titulares ratificó la aprobación de las derramas y catalogó como gastos necesarios las obras aprobadas.


 El tratadista Ventura-Traveset explica que, según la doctrina española, a las obras de mejora “no les es aplicable el régimen de mayoría”, pues “en la obli-gación normal de contribuir sólo [deben] incluirse los gastos de conservación y reparación, y [...] ningún propietario [debe estar] obligado a satisfacer los gastos de las obras realizadas sin necesidad o exigencia que las justifique debidamente”. A. Ventura-Traveset y González, Derecho de propiedad horizontal, 4ta ed., Barcelona, Ed. Bosch, 1980, págs. 274-275.


 Cabe destacar que la Ley de Propiedad Horizontal, Ley Núm. 104 de 26 de junio de 1958 (31 LPRA see. 1291 et seq.), tomó como punto de partida la Ley-Decreto Núm, 407 de 16 de septiembre de 1952 de la República de Cuba “por guardar ésta mayor consonancia [que otras legislaciones] con nuestro Derecho”. Bravman, González v. Consejo Titulares, 183 DPR 827, 841 (2011). Véase S.E. Casellas, Comentarios y notas: legislación en torno a la nueva Ley de la Propiedad Horizontal, XXVIII (Núm. 3) Rev. Jur. UPR 301, 304 (marzo-abril 1959). No obstante, uno de los aspectos en que la legislación puertorriqueña se apartó de la cubana fue, precisamente, en la exigencia del consentimiento unánime de todos los titulares para toda obra que afec-tara los elementos comunes, salvo las necesarias. A. Ferrer, Necesidad de reformar la *207Ley de Propiedad Horizontal de Puerto Rico, en Ponencias y comunicaciones presen-tadas al III Congreso Internacional de Derecho Registral, San Juan, Instituto de Derecho Registral y Notarial de Puerto Rico, 1978, T, I, pág. 532 esc. 20.


 Claro está, según expusimos anteriormente, no fue sino hasta que se aprobó la Ley Núm, 103 del 5 de abril de 2003, conocida como Ley de Condominios, 31 LPRA see. 1291 et seq., que la Asamblea Legislativa definió y delimitó con claridad los tipos de obras susceptibles de aprobación en el régimen de propiedad horizontal. No obs-tante, se entendía que las obras de mejora, en tanto no eran necesarias, requerían el consentimiento unánime de todos los titulares. Véase M. Godreau, El condominio: el régimen de propiedad horizontal en Puerto Rico, San Juan, Ed. Dictum, 1992, pág. 122.


 Vale señalar que esta discusión no es extraña a otras jurisdicciones. Trata-distas españoles, por ejemplo, han propuesto repensar el principio de la unanimi-dad, criterio clásico doctrinal para la alteración de elementos comunes. Véase Ven-tura-Traveset y González, op. eit., pág. 275, citando a M. Batlle Vázquez, La propiedad de casas por pisos, Alcoy, Ed. Marfil, 1954, pág. 108. No obstante, han puntualizado que “ello ha de ser con garantías para los condóminos [...] pues debe pensarse que no se puede forzar a modestos propietarios a afrontar empresas econó-micas superiores a sus fuerzas y con las que no se contaba al adquirir el piso”. íd.


 Véase Godreau, op. cit., pág. 19, para una discusión sobre la reducción del requisito de la unanimidad dispuesto en la Ley de Propiedad Horizontal, sus proble-máticas y los intereses involucrados.


 Conviene aclarar que originalmente el P, del S. 1426 proponía que el Artí-culo 38(d)(3) de la Ley de Condominios requiriera, en lo pertinente, la existencia de “fondos suficientes en el fondo de reserva para costear” las mejoras. (Énfasis suplido), Véase P. del S. 1423, según presentado. No obstante, el texto aprobado por el Senado y eventualmente convertido en ley eliminó la frase “fondo de reserva” del artículo que nos ocupa. Véase XTV Diario de Sesiones de la Asamblea Legislativa (Senado) 31101 (2003). De esta forma, conforme al texto aprobado y vigente de la Ley de Condomi-nios, es necesaria la votación de una mayoría cualificada para aprobar obras de mejora siempre que “existan fondos suficientes”, sea en el fondo de reserva o de otras fuentes, sin necesidad de imponer una derrama,


 Esto, ya sea en el fondo de reserva —que, valga la aclaración, fue creado precisamente para reducir la imposición de derramas— o en virtud de otras fuentes de financiamiento. Véase XIV Diario de Sesiones de la Asamblea Legislativa (Se-nado) 31619 (2003).


 Esto, claro está, en aquellos condominios que alberguen, al menos, un apar-tamiento residencial. Véase Artículo 38(d) de la Ley de Condominios, supra.


 Véase Resolución del DACo, Apéndice de la Petición de certiorari, pág. 73.


 La señora Pérez Riera elaboró otros dos señalamientos de error que, al ser innecesarios para disponer del recurso que nos ocupa, no serán atendidos.